Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 1 of 12 PageID 1251




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 VS.                                          CASE NO: 2:95-cr-1-JES-NPM

 WILLARD SANTOS


                              OPINION AND ORDER

       This matter comes before the Court on defendant's Motion for

 Compassionate Release (Doc. #724) filed on November 2, 2020.

 Willard Santos (defendant or Santos), initially proceeding pro se

 and now with court-appointed counsel, seeks compassionate release

 under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the

 First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (“First

 Step Act”).    The United States’ Response (Doc. #729) opposing the

 motion was filed on February 10, 2021.             For the reasons set forth

 below, defendant’s motion is granted.

                                       I.

       Santos was indicted in 1995 on various drug counts, convicted

 by a jury on all counts in 1997, and granted a new trial in 1999.

 (Doc. #727, Presentence Report, ¶ 1.)          On August 25, 1999, a five-

 count Fourth Superseding Indictment was filed.               Later in 1999,

 Santos was convicted after a jury trial on two of the counts -

 conspiracy    to   possess   with   intent    to    distribute   cocaine   and

 possession with intent to distribute cocaine trial.              (Id., ¶¶ 1,
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 2 of 12 PageID 1252



 3, 6.)    The District Judge entered a Judgment of Acquittal as to

 Counts Two, Four, and Five.        (Id., ¶ 6.)    The indictment charged

 that each offense involved five kilograms or more of a detectable

 amount of cocaine.     (Doc. #514.)     The statutory maximum penalties

 were enhanced pursuant to 21 U.S.C. § 851 to a mandatory life

 imprisonment.     (Doc. #727, ¶ 6.)        At sentencing Santos was held

 responsible for 50 kilograms of cocaine (id., ¶¶ 22, 37), was

 considered the organizer or leader of well over five participants

 in the conspiracy (id., ¶ 40), and was a career offender based

 upon two prior drug felony convictions (id., ¶ 45).          Defendant was

 fifty years old when sentenced, was in good health, and had never

 suffered from any chronic or serious illness or injury.            (Id., p.

 6 & ¶ 61.)      Defendant was sentenced to the statutory mandatory

 minimum life imprisonment on both counts, followed by ten years of

 supervised release.      (Id., p. 6.)

       Defendant’s convictions and sentences were affirmed on direct

 appeal.    (Doc. #656.)     Santos filed a motion to vacate under 28

 U.S.C. § 2255, which was denied on October 20, 2004.          (Doc. #686.)

                                       II.

       It is well established that a district court has no inherent

 authority to modify a defendant's sentence after it has been

 imposed and may do so “only when authorized by a statute or rule.”

 United States v. Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015).

 One such statute is Title 18, United States Code, Section 3582(c).



                                    - 2 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 3 of 12 PageID 1253



 In 2018, Congress enacted the First Step Act which, among other

 things, amended 18 U.S.C. § 3582(c)(1)(A) to increase the use and

 transparency of compassionate release of federal prisoners. See

 First Step Act § 603. The current version of the statute provides

 in relevant part:

             (c) Modification of an imposed term of
             imprisonment.—The court may not modify a term
             of imprisonment once it has been imposed
             except that—

             (1) in any case—

             (A) the court, upon motion of the Director of
             the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant's behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant's facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that—

             (i) extraordinary and compelling            reasons
             warrant such a reduction; or

             (ii) the defendant is at least 70 years of
             age, has served at least 30 years in prison,
             pursuant to a sentence imposed under section
             3559(c), for the offense or offenses for which
             the defendant is currently imprisoned, and a
             determination has been made by the Director of
             the Bureau of Prisons that the defendant is
             not a danger to the safety of any other person
             or the community, as provided under section
             3142(g);



                                    - 3 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 4 of 12 PageID 1254



             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission. . . .

 18 U.S.C. § 3582(c)(1)(A).

       Thus, as a pre-condition to proceeding in Court, a defendant

 must first ask the Bureau of Prisons (BOP) to bring a motion on

 his   or   her   behalf.   The   defendant    can   file   a   motion   for

 compassionate relief on his or her own behalf only if (1) the BOP

 refuses to bring the motion and the defendant has exhausted all

 administrative remedies, or (2) there is a 30-day lapse from the

 receipt of the request by the Warden.          United States v. Klatch,

 833 F. App’x 817, 818 (11th Cir. 2021).          Failure to satisfy this

 pre-condition can result in the dismissal or denial of a motion

 for compassionate release.

       If that condition precedent is satisfied, a three-step test

 has been developed, modeled after the approach taken in Dillon v.

 United States, 560 U.S. 817 (2010):

             The three-step § 3582(c)(1)(A) test is as
             follows. At step one, a court must “find[ ]”
             whether “extraordinary and compelling reasons
             warrant” a sentence reduction. 18 U.S.C. §
             3582(c)(1)(A)(i). At step two, a court must
             “find[]”   whether   “such   a   reduction   is
             consistent with applicable policy statements
             issued by the Sentencing Commission.” Id. §
             3582(c)(1)(A)     (emphasis     added).     The
             Commission's      policy      statement      on
             compassionate release resides in U.S.S.G. §
             1B1. See U.S.S.G. § 1B1.13 (U.S. Sent'g Comm'n
             2018).   Thus,   if    §   1B1.13    is   still
             “applicable,”   courts    must    “follow   the
             Commission's instructions in [§ 1B1.13] to



                                    - 4 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 5 of 12 PageID 1255



             determine the prisoner's eligibility for a
             sentence modification and the extent of the
             reduction authorized.” Dillon, 560 U.S. at
             827, 130 S. Ct. 2683.13 At step three, “§
             3582(c)[(1)(A)] instructs a court to consider
             any applicable § 3553(a) factors and determine
             whether, in its discretion, the reduction
             authorized by [steps one and two] is warranted
             in whole or in part under the particular
             circumstances of the case.” Id.

 United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)

 (footnotes omitted).      See also United States v. Elias, 984 F.3d

 516, 518 (6th Cir. 2021); United States v. Hampton, 985 F.3d 530,

 532 (6th Cir. 2021).      The Eleventh Circuit has recited a similar

 process, although not in a published opinion. See United States v.

 Klatch, 833 F. App’x 817, 818 (11th Cir. 2021); United States v.

 Mantack, 833 F. App’x 819 (11th Cir. 2021); United States v. Gist,

 20-13481, 2020 WL 7227282, at *1 (11th Cir. Dec. 8, 2020); United

 States v. Monaco, 832 F. App’x 626, 629 (11th Cir. 2020).               The

 movant bears the burden of proving entitlement to relief under §

 3582. United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

                                     III.

        A. Satisfaction of Condition Precedent

       While the government disagrees with Santos’ assertion that he

 has exhausted his administrative remedies (Doc. #724, p. 2), the

 government     concedes    that    Santos    made    two    requests    for

 compassionate release which were pending for more than 30 days

 without a response.       (Doc. #729, pp. 10-11.)          The government,




                                    - 5 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 6 of 12 PageID 1256



 therefore, asserts that the Court should entertain Santos’ motion

 for compassionate release.        (Id. at 11.)     The Court agrees.

         B. Step 1:     Extraordinary and Compelling Reason

        At the first step, Santos must establish that an extraordinary

 and compelling reason warrants a sentence reduction.                   Santos

 asserts that the extraordinary and compelling reason in his case

 is the COVID-19 pandemic coupled with his age and unique personal

 health issues.       The government responds that neither COVID-19 nor

 potential exposure to COVID-19 is an extraordinary and compelling

 reason to grant compassionate release, and that Santos does not

 have health conditions severe enough to increase his risk of severe

 illness from the virus.

        Santos is 71 years old, has been imprisoned for approximately

 23    years,   and    has   no   release   date.      Santos    is   currently

 incarcerated    at    USP   Atwater   in   Atwater,   California.      As   the

 government recognizes, “COVID-19 is a dangerous illness that, in

 a short time, has caused many deaths in the United States and a

 massive disruption to our society and economy.”                (Doc. #729, p.

 2.)    The BOP has been impacted by COVID-19, and the government has

 summarized the BOP’s response.          (Id. at 3-8.)    While the BOP has

 received and administered vaccines, the facility housing Santos

 has not received any vaccine doses.           (Id. at 5.)       As of earlier

 this month, that facility has 40 reported COVID-19 cases, and 337

 inmates and staff had recovered from COVID-19.              (Id. at 14-15.)



                                       - 6 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 7 of 12 PageID 1257



 Santos was screened in December 2020 and tested negative for COVID-

 19.   (Id. at 15.)

       The government has submitted a copy of Santos’ medical records

 under seal.      Santos has been diagnosed with type-II diabetes,

 hypertension, and heart disease by the BOP and is receiving care

 for those conditions.      As the government notes, according to the

 Center for Disease Control (CDC), diabetes and heart disease each

 place Santos at an increased risk of severe illness from the virus

 that causes COVID-19. 1     (Id. at 12.)    The government acknowledges

 that because of these two risk factors “at this time Santos’

 ability to provide self-care against serious injury or death as a

 result    of   COVID-19   is   substantially    diminished,     within   the

 environment of a correctional facility, by the chronic conditions

 themselves.”    (Id. at 12.)

       The Court agrees with the government that COVID-19 is not

 itself    an   “extraordinary     and   compelling    reason”    to   grant

 compassionate release.      However, Santos’ motion is not based upon

 COVID-19 alone, but COVID-19 coupled with his advanced age (71

 years old) and the undisputed presence of two risk factors which

 place him at a substantially increased risk.         The Court finds that

 defendant has established an extraordinary and compelling reason



       1The BOP clinical notes also reflect that defendant has
 hypertension, hyperlipidemia, hypermetropia, and issues with
 cataract, astigmatism, and presbyopia. (Doc. #732, p. 19.)



                                    - 7 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 8 of 12 PageID 1258



 for a sentence reduction based on COVID-19, his age of 71 years,

 the medically documented presence of two chronic health issues

 which the CDC identifies as increasing the dangers of COVID-19,

 and the government concedes “substantially diminished” defendant’s

 ability to function in a prison environment.

        C. Step 2: Applicable         Policy    Statements    of   Sentencing
          Commission

       At step two, defendant must show that the requested sentence

 reduction would be consistent with applicable policy statements

 issued by the Sentencing Guidelines Commission.             The key word in

 this sentence is “applicable.”         The Eleventh Circuit has noted

 that § 1B1.13 has not been amended since enactment of the First

 Step Act, and refers only to a sentence reduction upon a motion

 from the BOP Director. United States v. Gist, 20-13481, 2020 WL

 7227282, at *1 (11th Cir. Dec. 8, 2020).         The Eleventh Circuit has

 not decided in a published opinion whether these policy statements

 are “applicable” to a compassionate release motion filed by the

 inmate.    United States v. Tallon,           F. App’x   , 2021 WL 727806

 at *1 (11th Cir. Feb. 25, 2021).           Four other Circuits have held

 that U.S.S.G. § 1B1.13 is not “applicable” in such a situation.

 Jones, 980 F.3d at 1108-11 (6th Cir.); United States v. Brooker,

 976 F.3d 228, 234 (2d Cir. 2020); United States v. Gunn, 980 F.3d

 1178, 1180 (7th Cir. 2020); United States v. McCoy, 981 F.3d 271,

 281-82 (4th Cir. 2020).       These cases have held that the district




                                    - 8 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 9 of 12 PageID 1259



 court has full discretion to define “extraordinary and compelling”

 without consulting the policy statement § 1B1.13.               Jones, 980 F.3d

 at 1111; Hampton, 985 F.3d at 532.                The Court agrees with this

 line of authority, and therefore skips step two in this case.

        D. Step 3: Section 3553(a) Factors

       Under     §    3553(a),     a    district   court's   sentence      must   be

 sufficient, but not greater than necessary, to achieve the goals

 of sentencing, which are: (1) reflecting the seriousness of the

 offense, (2) promoting respect for the law, (3) providing just

 punishment, (4) deterring future criminal conduct, (5) protecting

 the   public,       and   (5)   providing   the   defendant   with   any    needed

 training or treatment. 18 U.S.C. § 3553(a). The district court

 must consider the nature and circumstances of the offense, the

 defendant's history and characteristics, the kinds of sentences

 available,      the       Sentencing    Guidelines,   any     pertinent     policy

 statement, the need to avoid disparate sentences for defendants

 with similar records, and the need to provide restitution to any

 victims. Id.        The weight given to any of the § 3553(a) factors is

 committed to the district court's sound discretion. United States

 v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016).

       Some of defendant’s current circumstances are the same as at

 the original sentencing and some are different.                  Defendant was

 convicted of two serious cocaine offenses; he was the organizer

 and leader of the charged conspiracy; he was deemed to be a career



                                          - 9 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 10 of 12 PageID 1260



  offender; the conspiracy involved a substantial amount of cocaine

  (50 kilograms); and he had been a fugitive for two years.             These

  factors remain unchanged.

       On the other hand, defendant is now 71 years old, and his

  prior good health has been replaced with two serious chronic health

  conditions.     Defendant has served about 23 years imprisonment.

  Defendant’s family members have offered support in defendant’s

  transition to life outside of prison.

       Defendant’s criminal history was substantially overstated.

  Defendant had two prior felony drug convictions, one of which

  resulted in a probation sentence and one of which resulted in a

  sentence which was effectively seven months imprisonment.                On

  their own, these two convictions would have resulted in a Criminal

  History Category I.      The criminal history category was bumped up

  to Category III because of recency and supervision factors, and

  then bumped up to Category VI because of the career offender

  designation.     The two convictions also resulted in an enhanced

  statutory mandatory minimum under 21 U.S.C. § 851.         The Court does

  not agree with defendant’s argument that there was sentencing

  disparity in this case, or with the idea that the motion may be

  used to fix an unfair sentence.      Nonetheless, the criminal history

  is a § 3553(a) factor to be considered.

       After considering the goals of sentencing and all the §

  3553(a) factors, the court finds that a sentence of approximately



                                    - 10 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 11 of 12 PageID 1261



  23 years imprisonment is sufficient but not greater than necessary

  under all the facts and circumstances of the case.                   Defendant’s

  motion is therefore granted to the extent set forth below.

       Defendant     attached   a   notarized   letter     from    his     brother

  indicating that he has an extra bedroom in Waterbury, Connecticut

  and that it is available for his brother if he is released.                  Maria

  Santos Rios indicates that the family is willing and able to

  support defendant.     (Doc. #724, p. 11.)          Defendant also attached

  a letter from long-time friends in New York who are also offering

  a home and support.     (Id., p. 13.)

       Accordingly, it is hereby

       ORDERED:

       1. Defendant's Motion for Compassionate Release (Doc. #724)

          is GRANTED.     Defendant’s sentence is reduced to a term of

          time served, plus the previously imposed ten years of

          supervised release.       The order is stayed up to twenty-one

          (21) days for the verification of the defendant’s residence

          and/or establishment of a release plan, to make appropriate

          travel arrangements, and to ensure the defendant’s safe

          release. The defendant shall be released as soon as a

          residence is verified, a release plan is established,

          appropriate travel arrangements are made, and it is safe

          for the defendant to travel. There shall be no delay in

          ensuring    travel    arrangements    are    made.      If    more   than



                                    - 11 -
Case 2:95-cr-00001-JES-NPM Document 733 Filed 02/26/21 Page 12 of 12 PageID 1262



          twenty-one (21) days are needed to make appropriate travel

          arrangements and ensure the defendant’s safe release, the

          parties shall immediately notify the court and show cause

          why the stay should be extended.

       2. All other terms of the original Judgment, including the

          ten-year term of supervised release, shall remain the same.

          The Clerk shall enter an amended judgment.

       DONE and ORDERED at Fort Myers, Florida, this             26th     day

  of February, 2021.




  Copies:
  Defendant
  Counsel of Record
  U.S. Probation
  BOP




                                    - 12 -
